        Case 1:18-cv-05373-MHC Document 1 Filed 11/26/18 Page 1 of 7




                 THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA


RUBEN HERNANDEZ,                  )
                                  )             Civil Action No.
   Plaintiff,                     )
v.                                )
                                  )
RJR VIRTUAL SECURITY SERVICES, )                JURY TRIAL DEMANDED
                                  )
   Defendant.                     )
                                  )
_________________________________ )

                        COMPLAINT FOR DAMAGES

      COMES      NOW,     Plaintiff   Ruben    Hernandez    (“Plaintiff”),   through

undersigned counsel, and files this action against RJR Security Services, LLC

(“Defendant”), and for his Complaint shows the following:

                           I.    Nature of Complaint

                                        1.

      Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                        2.

      This action seeks declaratory relief, along with liquidated and actual

damages, attorney’s fees and costs for Defendant’s failure to pay federally

mandated overtime wages to Plaintiff in violation of the Fair Labor Standards Act
         Case 1:18-cv-05373-MHC Document 1 Filed 11/26/18 Page 2 of 7




of 1938, as amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”). Plaintiff

also brings claims pursuant to 26 U.S.C. § 7434.

                            II.    Jurisdiction and Venue

                                            3.

       The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                            4.

       Defendant is a Georgia limited liability company and resides in this district.

Defendant does business in and is engaged in commerce in the State of Georgia.

Venue is proper in this district pursuant to 29 U.S.C. § 1391(b) because Defendant

resides in this district and a substantial part of the events and omissions that give

rise to Plaintiff’s claims occurred in this district.




                                             2
        Case 1:18-cv-05373-MHC Document 1 Filed 11/26/18 Page 3 of 7




                            III.   Parties and Facts

                                        5.

      Plaintiff was “employed” by Defendant as a security guard/administrative

employee from January – November 2018.

                                        6.

      Throughout his employment, Plaintiff was paid on an hourly basis.

                                        7.

      Plaintiff was an “employee” of Defendant, as that term has been defined by

the FLSA, 29 U.S.C.S. § 201 et seq., 29 U.S.C. § 203(e).

                                        8.

      Throughout his employment with Defendant, Plaintiff a non-exempt laborer

entitled to overtime compensation for hours worked over 40 in a workweek.

Throughout his employment with Defendant, Plaintiff’s primary duty was manual

labor and clerical work.

                                        9.

      During his employment, Plaintiff regularly worked more than 40 hours in

given workweeks and was not paid overtime compensation, calculated at one and

one half times his regular rate, for hours worked over 40 in such weeks. Rather

than pay Plaintiff overtime compensation, Defendant paid Plaintiff his regular

                                        3
           Case 1:18-cv-05373-MHC Document 1 Filed 11/26/18 Page 4 of 7




hourly rate for hours worked over 40 in workweeks, except in approximately two

weeks. For approximately two weeks, Defendant paid Plaintiff on a salary basis

without overtime compensation, and, in one pay period Defendant paid Plaintiff

overtime compensation.

                                          10.

      Throughout his employment with Defendant, Plaintiff was entitled to

overtime compensation for all hours worked in excess of 40 hours in a workweek.

                                          11.

      Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year and/or Defendant is part of related

businesses with common ownership and control that have revenue or expected

revenue in excess of $500,000 per year.

                                          12.

      Defendant suffered or permitted Plaintiff to regularly work in excess of 40

hours in given workweeks without receiving overtime compensation.

                                          13.

      Defendant is an “employer” within the definition of the FLSA, 29 U.S.C.

§203(d).




                                          4
          Case 1:18-cv-05373-MHC Document 1 Filed 11/26/18 Page 5 of 7




                                        14.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                      Count I

                 Violation of the Overtime Wage Requirement of
                          the Fair Labor Standards Act

                                        15.

        Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                        16.

        Defendant has violated the FLSA, 29 U.S.C. § 201, et seq. including but not

limited to 29 U.S.C. § 207, by failing to pay overtime wages for hours Plaintiff

worked in excess of (40) hours in given workweeks.

                                        17.

        The FLSA, 29 U.S.C. § 207, requires employers to pay employees one and

one-half times the regular rate of pay for all hours worked in excess of (40) hours

in a workweek.




                                         5
         Case 1:18-cv-05373-MHC Document 1 Filed 11/26/18 Page 6 of 7




                                           18.

      Defendant knew or had reason to know Plaintiff regularly worked over 40

hours in workweeks without overtime compensation.

                                           19.

      Defendant’s actions, policies and/or practices as described above violate the

FLSA’s overtime requirement by regularly and repeatedly failing to compensate

Plaintiff at the required overtime rate.

                                           20.

      Defendant knew, or showed reckless disregard for the fact that Defendant

failed to pay Plaintiff overtime compensation in violation of the FLSA.

                                           21.

      Pursuant to the FLSA, 29 U.S.C. § 216, Plaintiff is entitled to recover the

unpaid overtime wage differential, liquidated damages in an equal amount to

unpaid overtime, attorneys’ fees, and the costs of this litigation incurred in

connection with these claims.

                                   Prayer for Relief

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (A)    Grant Plaintiff a trial by jury as to all triable issues of fact;




                                            6
       Case 1:18-cv-05373-MHC Document 1 Filed 11/26/18 Page 7 of 7




     (B)   Enter judgment against Defendant and awarding Plaintiff unpaid

           wages pursuant to the FLSA, 29 U.S.C. §§ 206(d), 207, and 216,

           liquidated damages as provided by 29 U.S.C. § 216, pre-judgment

           interest on unpaid wages, court costs, expert witness fees, and

           reasonable attorneys’ fees pursuant to 29 U.S.C. § 216, and all other

           remedies allowed under the FLSA; and,

     (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

           violated and that Defendant violated the FLSA;

     (D)   Grant Plaintiff leave to add additional state law claims if necessary;

           and;

     (E)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

     This 26th day of November 2018.

                                     BARRETT & FARAHANY

                                     /s/ V. Severin Roberts
                                     V. Severin Roberts
                                     Georgia Bar No. 940504
                                     Attorney for Plaintiff
1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
Severin@JusticeAtWork.com
                                       7
